UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7435



BERNARD SINGLETON,

                                            Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; RON ANGELONE, Direc-
tor of Prisons,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-00-1430-AM)


Submitted:   March 8, 2001                 Decided:   March 15, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Singleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard Singleton seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Singleton’s motion to proceed in forma pauperis on appeal, deny a

certificate of appealability, and dismiss the appeal on the rea-

soning of the district court.    See Singleton v. Commonwealth of

Virginia, No. CA-00-1430-AM (E.D. Va. Sept. 13, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2